—Appeal from a judgment of the County Court of Broome County (Smith, J.), rendered September 25, 1992, convicting defendant upon his plea of guilty of the crime of criminal possession of a controlled substance in the second degree.
Following defendant’s plea of guilty to one count of criminal possession of a controlled substance in the second degree, defendant made a motion to withdraw his plea. County Court denied this motion without a hearing and sentenced defendant to eight years to life in accordance with the plea bargain. In our view, County Court did not abuse its discretion by denying *909this motion. The plea allocution minutes indicate that defendant’s plea was knowing and voluntary and there is no factual support for the contention that defendant entered the plea under duress. We are also unpersuaded by defendant’s assertion that he was denied the effective assistance of counsel.
Mikoll, J. P., Mercure, Crew III, Yesawich Jr. and Peters, JJ., concur. Ordered that the judgment is affirmed.